Exhibit 10.1
LOAN AGREEMENT
THIS LOAN AGREEMENT (herein “Agreement”) is made as of the 16th day of March,
2011 by and between Valiant Investments, LLC, an Oklahoma limited liability
company (“Lender”), whose address is 101 N. Robinson, Ste. 900 Oklahoma City,
Oklahoma 73102 and Graymark Healthcare, Inc., an Oklahoma Corporation (the
“Borrower”), whose address is 210 Park Avenue, Ste. 1350, Oklahoma City, OK
73102.
RECITALS:
A. Borrower has requested that Lender lend to Borrower up to One Million Dollars
($1,000,000.00) to finance working capital.
B. Subject to the terms, provisions, covenants and agreements hereinafter set
forth, Lender has agreed to make the requested extension of credit.
AGREEMENTS:
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
the loan to be made pursuant hereto, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Lender and Borrower hereby covenant and agree as follows:
1. Definition of Terms. Certain terms are defined above or elsewhere in the
context of this Agreement. Unless the context otherwise requires and except as
may otherwise be provided herein, (a) accounting and financial terms used in
this Agreement shall have the meanings ascribed to such terms by generally
accepted accounting principles in effect from time to time, applied on a
consistent basis, (b) definitions contained in the Code (herein defined) shall
apply to terms, words and phrases used herein, except that in case of any
conflict between such definitions and definitions contained in Article 9 of the
Code, the Article 9 definitions shall apply, (c) the singular shall be deemed to
include the plural and the plural shall be deemed to include the singular, and
(d) the terms as used herein shall be construed and controlled by the following
definitions:
1.1 Business Day: That portion of any day, other than a Saturday, a Sunday or a
legal holiday for commercial banks under the laws of the State of Oklahoma,
during which commercial banks are open for substantially all of their normal
banking functions.
1.2 Code: The Uniform Commercial Code of Oklahoma, as the same may from time to
time be in effect.
1.3 Loan: The loan to be made to Borrower by Lender pursuant to this Agreement
and the Note (defined below), and all extensions, renewals, modifications,
amendments, consolidations and restatements thereof.
1.4 Loan Documents: This Agreement and the following:
(a) the Promissory Note of even date herewith evidencing the Loan executed by
Borrower in favor of Lender, in the face amount of One Million Dollars
($1,000,000.00), and any extensions, renewals, modifications, substitutions,
consolidations and restatements thereof (the “Note”), and

 

 



--------------------------------------------------------------------------------



 



(b) all other documents now or hereafter evidencing, securing, guaranteeing or
otherwise executed in conjunction with the Loan, including any documents
executed pursuant to any of the foregoing and specifically including a
certificate of authority for the Borrower to enter into the Loan (the
“Certificate of Authority”).
1.5 Loan Fee. An amount equal to One Percent (1%) of the amount advanced under
the Note.
1.6 Request for Advance: Borrower’s written request for an advance under the
Loan Documents for necessary working capital and overhead, as specified by
Borrower and in such form and detail and with such other documents, resolutions
and/or certifications as Lender may require and approve, all of which are a
precondition to any advance of funds under the Loan Documents.
1.7 Arvest Loan Documents. Those certain loan documents as evidenced by the
Amended and Restated Loan Agreement by and between Borrower (and others) and
Arvest Bank, dated effective December 17, 2010, and all amendments, waivers and
consents pertaining thereto (the “Arvest Loan Documents”).
2. Lending Agreement. Subject to the terms and conditions of this Agreement,
Lender agrees to lend to Borrower and Borrower agrees to borrow from Lender a
sum not to exceed One Million Dollars ($1,000,000.00) to be evidenced by the
Note. The Loan will be made by a series of advances from time to time, provided
that at the time of any such advance, all requirements, covenants, conditions
and agreements of this Agreement required for such advance have been performed
or satisfied, or otherwise waived or deferred by Lender. The Loan proceeds will
be disbursed for the purpose of providing Borrower funds to pay for various
costs outlined in the Request for Advance. No Loan proceeds will be disbursed
for any other purpose.
3. Note. The Loan will be evidenced by the Note and payable on the terms set
forth therein. Borrower may not re-borrow under the Note and the Note is not on
a revolver basis.
4. No Security; Subordination to Arvest Loan Documents. The Loan Documents will
be unsecured. Borrower has advised Lender that Arvest Bank has approved the Loan
evidenced by the Loan Documents, subject to Lender agreeing to executing a
subordination agreement in form and substance approved by Arvest Bank in
connection with the Arvest Loan Documents. Lender agrees to execute a
subordination agreement in favor of Arvest Bank upon request of Arvest Bank and
Borrower; provided however, in the event that Lender shall determine the terms
of the subordination agreement shall not be acceptable to Lender, in its sole
discretion, Lender may terminate this Loan Agreement and shall not be obligated
to advance funds, or further funds, under the Note. In all events however, and
notwithstanding any provision of this Agreement or the Note, the Loan Documents
and all rights and remedies of Lender pursuant thereto, shall be fully
subordinate to the Arvest Loan Documents.

 

2



--------------------------------------------------------------------------------



 



5. Conditions of Lending. The obligation of Lender to perform this Agreement and
to make the advance under the Note is subject to the performance by Borrower of
the conditions precedent described below.
5.1 Conditions Precedent to Advance. The conditions precedent to advancing the
funds under the Note are as follows:
5.1.1 Loan Documents. The Loan Documents shall have been duly executed by all
parties thereto, acknowledged (where appropriate), delivered to Lender.
5.1.2 Borrower’s Existence; Good Standing; Authority. Lender shall have received
and approved the Certificate of Authority evidencing that all necessary action
has been taken to authorize the execution, delivery and performance of the Loan
Documents by the parties thereto, including without limitation, approval of the
Board of Directors of Borrower. Borrower shall be in good standing in the State
of its organization.
5.1.3 No Default. Lender shall have received assurances that the Loan Documents
and any advance thereunder shall not create or result in a default under Arvest
Loan Documents. Further, no default shall have occurred under the Arvest Loan
Documents, nor shall any event exist with which the passage of time or other
event, may lead to a default under the Arvest Loan Documents.
5.1.4 Loan Fee. At the Maturity Date, Borrower shall pay to Lender a Loan Fee in
the amount of One Percent (1%) of the Loan.
5.1.5 Receipt of Request for Advance. Lender shall have received a Request for
Advance executed by Borrower as required under Section 6 below and the advance
is not requested to be made on a day that is not a Business Day
5.1.5 No Event of Default. There shall exist no Event of Default, as defined
below, under any of the Loan Documents or any other document evidencing a loan
by and between Borrower and Lender.
5.1.6 No Litigation or Bankruptcy. Neither Borrower nor any subsidiary of
Borrower shall be the subject of any pending or threatened litigation, claim or
dispute which, in Lender’s good faith judgment, might materially adversely
affect Borrower or the business of Borrower. Further, neither Borrower nor any
of its subsidiaries shall be the subject of any pending or threatened
bankruptcy, insolvency, reorganization or similar proceedings, or be involved
in, or have made or are about to make, an assignment for the benefit of
creditors or have a receiver appointed.
5.1.7 Consent. Lender shall have consented to the making of the advance under
the Note, which may be given or not in the sole discretion of Lender.
5.2 Nonwaiver. The failure of Lender to demand the satisfaction of any one or
more of the foregoing conditions precedent will not constitute a waiver of such
condition or in any manner prejudice the rights of Lender thereafter to require
full compliance with the terms of this Agreement.
6. Advances. Notwithstanding the fact that the Note is in the face amount of One
Million Dollars ($1,000,000.0), and subject to the Conditions Precedent above,
advances thereunder may be made by Lender from time to time on the written
request of Borrower for the following purposes and subject to the following
limitations:
6.1 Use of Proceeds. All proceeds of each advance under the Note shall be used
solely for the approved costs as shown in the Request for Advance.
6.2 Request for Advance; Certifications. Lender shall not be required to make
advances under the Note more often than monthly. A reasonable time before the
date on which an advance is requested, Borrower will notify Lender of the total
amount of the requested advance and will furnish to Lender, the Request for
Advance and an itemized list of costs to be paid from such advance and
containing such other certifications as Lender may require.

 

3



--------------------------------------------------------------------------------



 



7. Representations and Warranties. Borrower represents and warrants as follows:
7.1 Borrower Authorization. Borrower (a) has full power, authority and legal
right to own, and is duly authorized, qualified and licensed under all
applicable laws, regulations, ordinances and orders of public authorities to,
conduct its business and (b) has full authority, power and legal right to enter
into and carry out the provisions of the Loan Documents, to borrow money
thereunder and to consummate the transactions contemplated hereby.
7.2 No Litigation; Default. There are no judgments filed or actions, suits,
investigations or proceedings pending, or to the knowledge of Borrower,
threatened, against or affecting Borrower or any of its subsidiaries, at law or
in equity, before or by any person which, to the knowledge of Borrower, would
have a material adverse effect on the business, assets, financial condition or
results of operations of Borrower or any of its subsidiaries, or materially
adversely affect the ability of Borrower to perform its obligations under the
Loan Documents. Borrower is not in default of or in breach in any respect under
any material contract, agreement or instrument to which Borrower is a party or
by which it or any of its properties may be bound, including without limitation
the Arvest Loan Documents. Execution and performance of the Loan Documents by
Borrower shall not create or result in a default under any other agreement to
which Borrower is a party, including without limitation the Arvest Loan
Documents.
7.3 Place of Business and Certain Records. Borrowers principal office is the
address set forth herein. Borrower shall provide written notice to Lender of any
other office of Borrower where its records may be kept, if other than its
principal office stated herein. Borrower shall not change its principal office
unless fifteen (15) days’ prior written notice shall have been given to Lender.
7.4 No Financing of Corporate Takeovers. No proceeds of the Loan will be used to
acquire any security in any transaction which is subject to Sections 13 or 14 of
the Securities Exchange Act of 1934.
7.5 Purpose. The proceeds of the Note are to be used for working capital and no
part of the proceeds are for personal, family or household purposes, or for
personal investment.
7.6 Survival of Representations. All representations and warranties made herein
or in any other Loan Documents will be continuing and survive the delivery of
the Note and the making of the Loan or any advances thereunder, and any
investigation at any time made by or on behalf of Lender shall not diminish
Lender’s right to rely thereon. All statements contained in any certificate or
other instrument delivered by or on behalf of any Borrower under or pursuant to
this Agreement or any other Loan Documents or in connection with the
transactions contemplated hereby or thereby shall constitute representations and
warranties made hereunder.

 

4



--------------------------------------------------------------------------------



 



8. Borrower’s Covenants. Borrower hereby covenants with Lender as follows:
8.1 Notice of Litigation, Etc. Borrower will promptly advise Lender in writing
of (a) all litigation, regardless of amount, affecting or threatened against the
Borrower or any of its subsidiaries; (b) all complaints, claims, charges and
contemplated complaints, claims and charges of which Borrower has knowledge made
by any governmental authority in respect of Borrower or any subsidiary of
Borrower, and (c) any notice of default under any material agreement to which
Borrower or any subsidiary is a party, including without limitation under the
Arvest Loan Documents.
8.2 Financial Information on Borrower, Guarantors and Real Property. Borrower
shall furnish to Lender financial statements of Borrower in form and substance
satisfactory to Lender upon written request of Lender, prepared in accordance
with GAAP.
8.3 Liquidation, Merger, Issuance. Borrower and its subsidiaries shall not,
without the prior written consent of Lender, (i) dissolve or liquidate, or
become a party to any merger or consolidation, or (ii) acquire by purchase,
lease or otherwise all or substantially all of the assets or capital stock of
any person or corporation, or (iii) sell, transfer, lease or otherwise dispose
of all or any substantial part of its property or assets or business, or
discontinue or materially change its business, or (iv) issue capital stock
(other than in accordance with established compensation plans of the Company) or
convertible debt, unless, in each such case above, all amounts due under the
Note and this Agreement are, (or are to be through an escrow acceptable to
Lender), paid in full to Lender contemporaneous with or as a result of the
specified event or closing thereof.
8.4 Compliance with Laws. Borrower and its subsidiaries shall comply with all
applicable laws, rules and regulations applicable to any of them.
9. Defaults; Events of Default. Borrower will be in default (herein “Default”)
under this Agreement or the other Loan Documents at any time Borrower fails to
timely perform or observe any of its obligations under this Agreement. Lender
may terminate all obligations of Lender to make an advance under this Agreement
and the Note, and Lender may declare the Note, to be then immediately due and
payable if any of the following (herein “Events of Default”) shall occur, unless
otherwise waived by Lender:
9.1 Nonpayment. Any interest or principal required under the Note, or any other
lending agreement between Lender and Borrower, is not paid when due (and as to
which there shall be no grace period).
9.2 Other Defaults Under Loan Documents. Default by Borrower in the performance
or observance of any agreement or covenant (other than for a default under 8.1
above, or the other defaults specified below) contained in the Loan Documents,
or under the terms of any other instrument delivered to Lender in connection
with the Loan, or any other lending agreement by and between Lender and
Borrower, and the failure of Borrower to cure such Default within ten (10) days
after written notice from Lender.
9.3 Representations and Warranties. Any representation, warranty, statement,
certificate, schedule or report (herein collectively a “representation”) made or
furnished to Lender by or on behalf of Borrower herein, or in connection with
any other lending agreement between Lender and Borrower, proves to be false or
erroneous in any material respect at the time of the making thereof or any
representation ceases to be complied with in any material respect.

 

5



--------------------------------------------------------------------------------



 



9.4 Bankruptcy. Borrower becomes insolvent, or the institution of bankruptcy,
reorganization, liquidation or receivership proceedings by or against Borrower
or any subsidiary, or Borrower’s or any subsidiary making an assignment for the
benefit of creditors, or a receiver is appointed for Borrower or any subsidiary
of Borrower.
9.5 Default under Arvest Loan Documents. A default is declared under the Arvest
Loan Documents or litigation is commenced in regard thereto by Arvest Bank.
9.6 Judgment: Attachment. Entry by any court of a final judgment against
Borrower which, in the reasonable judgment of Lender, materially and adversely
affects, or will affect, Borrower’s ability to perform its covenants and
agreements under the Loan Documents.
9.7 Stock Exchange. The stock of Borrower shall be delisted from any stock
exchange on which it is now traded, or trading shall be suspended.
10. Remedies. In the event of an Event of Default, Lender shall, at its option,
have the right to declare all sums evidenced by the Loan Documents, and any
other lending agreement between Lender and Borrower, to be immediately due and
payable, and to enforce its rights and remedies hereunder or thereunder, or as
otherwise provided by law or equity, or the Code. Lender shall further have the
right to credit payments by Borrower to the Note or to any other loan obligation
of Borrower to Lender, as Lender shall determine.
11. Miscellaneous. The parties further agree as follows:
11.1 No Waiver; Cumulative Remedies. No failure on the part of Lender to
exercise, and no delay in exercising, any right or remedy hereunder, or
otherwise provided by law or equity, will operate as a waiver thereof. Each
right and remedy provided under the Loan Documents is distinct and cumulative to
all other rights or remedies provided thereunder or afforded by law or equity,
and may be exercised concurrently, independently, selectively, or successively,
in any order whatsoever.
11.2 No Third Party Beneficiaries. Nothing in this Agreement, express or
implied, is intended to confer upon any person, other than the parties hereto
and their respective successors and permitted assigns, any rights or remedies
under or by reason of this Agreement.
11.3 Notices; Time. Except as otherwise provided herein, any notices or other
communications required or permitted hereunder shall be sufficient if made in
writing and delivered personally, by messenger, by a nationally recognized
overnight courier service, or sent by certified mail, return receipt requested,
postage prepaid, and addressed to the appropriate party at its address stated on
the first page hereof or to such other address as such party may substitute by
written notice to the other as herein provided. The effective date of any notice
shall be the date of delivery of the notice, if by personal delivery, messenger
or courier service, or, if mailed, on the date upon which the return receipt is
signed or delivery is refused or the notice is designated by the postal
authorities as non-deliverable, as the case may be. Any notice or other
communication given by Lender in a manner other than as stated above shall not
be insufficient if actually received by Borrower. TIME IS OF THE ESSENCE.
11.4 Construction. This Agreement and the other Loan Documents shall be
construed in accordance with the laws of the State of Oklahoma. The Loan
Documents are entered into, issued by the Borrower and accepted by the Lender
pursuant to a lending transaction negotiated, consummated and to be performed in
Oklahoma City, Oklahoma County, Oklahoma. Nothing in this Agreement will be
construed to constitute Lender as a joint venturer with Borrower or to
constitute a partnership between Lender and Borrower, or to constitute Lender as
a control person of Borrower. The descriptive headings of the Sections of this
Agreement (except the definition sections) are for convenience only and are not
to be used in the construction of the content of this Agreement. This Agreement
may be executed in multiple counterparts, each of which will be an original
instrument, but all of which will constitute one agreement. In the event of an
inconsistency between this Agreement and any other Loan Document, this Agreement
shall control.

 

6



--------------------------------------------------------------------------------



 



11.5 Binding Effect: Joint and Several Liability. This Agreement will be binding
on Borrower and Lender and their respective successors and assigns and will
inure to the benefit of Borrower and Lender and their respective successors and
assigns. Notwithstanding the foregoing, Borrower will not assign its rights
under this Agreement, without Lender’s prior written consent which may be
withheld in Lender’s absolute discretion. Any such attempted assignment will be
void without Lender’s prior written consent.
11.6 Entire Agreement; Amendment; Waiver. This Agreement and the other Loan
Documents is the entire Agreement between the parties and no other oral
agreements or understandings exist. This Agreement may not be amended or
modified in any way, except by an instrument in writing executed by both parties
hereto; provided, however, Lender may, in writing: (a) extend the time for
performance of any of the obligations of Borrower; (b) waive any Event of
Default by Borrower; and (c) waive the satisfaction of any condition that is
precedent to the performance of Lender’s obligations under this Agreement. If
Lender waives an Event of Default, such specific Event of Default shall be
deemed to have been cured and not continuing, but no such waiver shall extend to
any subsequent or other Event of Default or impair any consequence of such
subsequent or other Event of Default.
11.7 Indemnity. Borrower hereby indemnifies and holds Lender harmless from and
against any and all loss, cost, damages, judgments, expenses and attorney fees
and costs, incurred by Lender as a result of the breach of any of Borrower’s
representations and warranties or covenants as contained in Sections 6 and 7
hereof.
11.8 No Claims; Release. Borrower hereby warrants that is has no claims or
causes of action against Lender or its principal, Roy T. Oliver (Lender and Roy
T. Oliver, collectively the “Released Parties”). As further consideration for
Lender to enter into the Loan Documents and which term is material to Lender,
Borrower (on behalf of Borrower and all subsidiary entities of Borrower,
collectively the “Borrower Parties”) does hereby irrevocably waive, release and
forever discharge the Released Parties and each of their heirs, successors,
assigns and personal representative, of and from any and all actions, causes of
action, suits, damages, claims and demands whatsoever that the Borrower Parties,
or any of them, ever had, now has, shall or may have for, upon or by reason of
any matter, cause, act, omission, or thing from the beginning of the world
through the date of this Release.

 

7



--------------------------------------------------------------------------------



 



11.9 Governing Law; Jurisdiction; Waiver of Jury Trial. The Loan Documents and
the rights of the parties thereunder will be governed by, interpreted, and
enforced in accordance with the internal laws of the State of Oklahoma,
notwithstanding conflict of law principles. THE PARTIES HERETO IRREVOCABLY
SUBMIT TO THE EXCLUSIVE JURISDICTION AND VENUE OF ANY FEDERAL OR STATE COURT
SITTING IN OKLAHOMA CITY, OKLAHOMA COUNTY, OKLAHOMA AND WAIVE ALL DEFENSES
THERETO, WITH RESPECT TO ANY DEFUALT, DISPUTE OR ISSUE ARISING UNDER OR RELATING
TO THE LOAN DOCUMENTS. THE PARTIES HERETO AGREE NOT TO ELECT A TRIAL BY JURY OF
ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVE ANY RIGHT TO TRIAL BY JURY FULLY
TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO
THIS AGREEMENT OR THE COMPANY, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION
ARISING IN CONNECTION THEREWITH INCLUDING, BUT NOT LIMITED TO, THOSE RELATING TO
(A) ALLEGATIONS OF UNCONSCIONABLE ACTS, DECEPTIVE TRADE PRACTICE, LACK OF GOOD
FAITH OR FAIR DEALING, LACK OF COMMERCIAL REASONABLENESS, OR SPECIAL
RELATIONSHIPS (SUCH AS FIDUCIARY, TRUST OR CONFIDENTIAL RELATIONSHIP);
(B) ALLEGATIONS OF DOMINION, CONTROL, ALTER EGO, INSTRUMENTALITY, FRAUD
(INCLUDING BUT NOT LIMITED TO FRAUD IN The INDUCEMENT), MISREPRESENTATION,
DURESS, COERCION, UNDUE INFLUENCE, INTERFERENCE OR NEGLIGENCE; (C) ALLEGATIONS
OF TORTIOUS INTERFERENCE WITH PRESENT OR PROSPECTIVE BUSINESS RELATIONSHIPS OR
OF ANTITRUST; OR (D) SLANDER, LIBEL OR DAMAGE TO REPUTATION. THIS WAIVER OF
RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY, AND IS INTENDED TO
ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A
TRIAL BY JURY WOULD OTHERWISE ACCRUE. The prevailing party in such dispute shall
be entitled to its reasonable attorney fees and costs.
11.10 Severability. If any provision of this Agreement are determined to be
unenforceable, such unenforceability shall not affect the rest and remained of
this Agreement, which shall continue in full force and effect.
Executed and delivered as of the date first above written.

                          “Lender”:   Valiant Investments, LLC
 
                   
 
      By:                                         Roy T. Oliver, Manager
 
                        “Borrower”:   Graymark Healthcare, Inc., an Oklahoma
Corporation
 
                   
 
          By        
 
                   
 
              Stanton M. Nelson, CEO    

 

8